Citation Nr: 0533388	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  00-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial evaluation for a low back 
disability, rated 20 percent from October 27, 1998, and 40 
percent from July 10, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
December 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In May 2004 the veteran testified at a Board video conference 
hearing.  A transcript (T) of the hearing has been associated 
with the claims file.  In October 2004, the Board remanded 
the case to the RO for further development.  The case was 
recently returned to the Board.

 
FINDINGS OF FACT

1.  Prior to February 4, 2003, a low back disability was 
objectively manifested by no more than moderate IVDS or 
moderate limitation of motion of the lumbar spine with 
satisfactory evidence of painful motion.

2.  From February 4, 2003, the objective low back disability 
manifestations are painful and appreciably limited range of 
motion with limitation of forward flexion to no less than 20 
degrees by pain, and mild sensory impairment of the sciatic 
nerve distribution in the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for a low back disability prior to February 4, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295, and 5293 (effective prior to and as amended 
effective September 23, 2002).

2.  The criteria for an initial disability rating of 40 
percent for a low back disability from February 4, 2003, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (effective 
prior to and as amended effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003, adding Diagnostic Codes 5235 to 5243), 4.124a, 
Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

The veteran's appeal arose from an initial rating 
determination issued in March 1999, but the appeal was 
pending on the date the VCAA was enacted.  In such 
circumstances, under 38 U.S.C.A. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  The VA 
General Counsel held recently that if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, such as the 
initial evaluation.  VAOPGCPREC 8-03.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA initially in April 2002, after the 
decision on the claim.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini was not met as 
contemplated in the VA General Counsel precedent, but to 
decide the appeal would not be prejudicial to the claimant.  
The timing of the notice does not alone establish any 
prejudice to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Here, the veteran was given ample 
opportunity to provide additional evdience and effectively 
participate in the development of the claim.  The development 
viewed in its entirety indicates VA has completed the 
essential development and procedural steps outlined in the VA 
General Counsel's precedent opinion.  

For example, the veteran was issued development assistance 
through the March 1999 rating decision, the January 2000 
statement of the case, the June 2000, April 2003, August 
2003, October 2003 and August 2005 supplemental statements of 
the case.  The RO sent him VCAA notice letters in April 2002 
and November 2004.  Relevant VA treatment records and private 
treatment records were obtained and the RO completed several 
VA examinations in connection with the claim that contained 
information adequate for rating purposes.   As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

When considering the notification letters, the rating 
decisions on appeal and the statements of the case, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).   As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety provided him the opportunity to submit 
any additional evidence he had in support of this claim.  The 
Board notes that the November 2004 letter had a specific 
reference on page 3 that invited him to identify or submit 
any evidence he had that pertained to this claim, which is 
essentially a statement of the fourth content element. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided several VA examinations and 
the RO obtained relevant treatment records.  The veteran also 
provided testimony at two hearings.  Thus, the Board finds 
the development is adequate when read in its entirety and 
that it satisfied the obligations established in the VCAA.  
In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the initial rating claim.   The essential 
fairness of the adjudication is apparent from the assistance 
he received through several comprehensive examinations that 
were intended to address applicable rating criteria.  He was 
also advised of the changes to the rating criteria through 
supplemental statements of the case.  He also had two 
opportunities to advance his claim through hearing testimony 
and identify evidence, which leads the Board to conclude he 
had a meaningful opportunity to participate effectively in 
the processing of the claim. Mayfield, supra.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been satisfied in this case.  Accordingly, VA has 
satisfied the notification and duty to assist provisions of 
the law, and no further actions pursuant to the VCAA need be 
undertaken on the appellant's behalf.  Adjudication of the 
claim may proceed, consistent with the VCAA.  In the 
circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  

Although the veteran and his representative insist, in 
essence, that the VA examination in July 2005 did not comply 
with the remand order, the Board believes it was sufficient 
in light of the comprehensive review of the record and the 
specific findings provided that responded directly to the 
remand request.  Even though it was not signed by a physician 
and apparently not performed by a physician, it was thorough 
and the examiner took into account prior records and current 
findings in responding directly to the questions the Board 
posed in order to support an informed decision.  The 
objection seems to be with form over substance as there was 
no specific argument that the examiner lacked the skill 
necessary to perform an adequate examination or that the 
evaluation was superficial or otherwise deficient in the 
conduct or conclusions to the prejudice of the appellant.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
See also Stegall v. West, 11 Vet. App. 268 (1998).  




Analysis

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, where as here the claim is for 
a greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (2005) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

As the veteran's claim on which this appeal is based was 
pending prior to September 2002, his claim requires a review 
of both versions of the rating criteria for IVDS and for the 
spine, which were addressed in changes effective in September 
2003.  Where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  The newly published criteria for the 
spine and IVDS offer substantive revision and are seen as 
more favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is a material consideration here.  Bernard v. Brown, 4 Vet. 
App. 384 (1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for 
intervertebral disc syndrome, and with regard to the spine 
adding objective and quantifiable criteria primarily 
limitation of motion specified in specific or combined 
degrees of motion for the spine permitted more consistent 
evaluation based on objective criteria.  However, the revised 
criteria cannot be applied earlier than their effective date, 
which in this case is in late September 2002 for 
intervertebral disc syndrome and late September 2003 for the 
spine criteria and would apply to only a brief portion of the 
appeal period.  Bernard, supra. and VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003).  Although the latest 
amendment purported to make only editorial, not substantive 
changes to the criteria for evaluating intervertebral disc 
syndrome that became effective in 2002, the notes defining 
incapacitating episode and chronic orthopedic and neurologic 
manifestations were deleted.  However, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, were still to be 
separately rated under an appropriate diagnostic code.  Id. 
at 51,456, Note (1).  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe, 40 percent; 
moderate, 20 percent; and slight, 10 percent.  Diagnostic 
Code 5292.  

The highest rating for lumbosacral strain was 40 percent for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.   Diagnostic Code 5295.

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following: Unfavorable ankylosis of the entire spine, 100 
percent, Unfavorable ankylosis of the entire thoracolumbar 
spine, 50 percent.  A 40 percent evaluation is provided for 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

Several of the "Notes" to the new criteria provide 
additional guidance as to the assigning the appropriate 
rating: Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code. Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine it is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted. Note (4): Round each range of motion measurement 
to the nearest five degrees. Note (6): Separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The Board relies on the criteria for IVDS for the low back 
disability evaluation since it is the only applicable rating 
scheme that offers the consistent potential for a higher 
evaluation in view of the manifestations reported on the 
examinations relevant to this claim.  Furthermore, the RO 
relied on the IVDS criteria in raising the initial evaluation 
to 20 percent prior to July 2005, and the rating scheme for 
IVDS incorporates the rating scheme for the spine and 
neurologic disorders as an alternative to an evaluation based 
on incapacitating episodes.  The examination reports viewed 
together contain sufficient information to support the use of 
IVDS criteria.  

Although the representative mentions the higher evaluation 
based on ankylosis, the Board must point out that there is no 
report of ankylosis of the lower spine at any time during the 
appeal period.  There must be independent medical evidence to 
support the diagnosis before it could be substituted as an 
applicable alternative rating scheme for the spine.  See, 
e.g., Butts v. Brown 5 Vet. App. 532, 540 (1993) citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)(where 
RO and the Board had evaluated a claimant's condition under 
the wrong diagnostic code, the court selected the correct 
code and directed Board to evaluate condition under that 
code).  Shifting diagnostic codes may appear harmless but may 
create confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.   The RO has 
considered all potentially applicable rating schemes for the 
lumbar spine as reflected in the supplemental statements of 
the case where it considered separate evaluations for 
orthopedic and neurologic abnormalities as provided for in 
the criteria for IVDS. 

In VAOPGCPREC 36-97 it was noted that IVDS involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though, as in this 
case, the 40 percent rating corresponds to the maximum rating 
under another diagnostic codes pertaining to limitation 
motion of the lumbar spine.

Regarding the low back for the period prior to July 10, 2005, 
there are three comprehensive VA examinations and very little 
relevant information in contemporaneous outpatient reports to 
contradict the examination findings.  Two of the evaluations 
were completed prior to September 2002.  Under the criteria 
then in effect, there is clearly no basis for a higher 
evaluation than 20 percent in view of the paucity of 
objective neurologic manifestations which reportedly were 
manifested infrequently.  The 60 percent evaluation in the 
rating scheme for IVDS contemplated persistent symptoms 
compatible with sciatic neuropathy, absent ankle jerk, a 
manifestation not shown. A 40 percent evaluation contemplated 
recurring attacks with intermittent relief for a severe 
disability. 

For example, the examiner in February 1999 noted complaints 
of radiculopathy that were associated with flare-ups that 
occurred sporadically, only a few times a year, but that did 
require bed rest, according to the veteran.  He did report 
recurrent pain.  The range of motion was forward flexion 85 
degrees, extension 20 degrees and lateral flexion 30 degrees 
in both directions.  Thus there were few flare-ups and not 
appreciably limited range of motion.  Neurologically, 
sensation was intact and the examiner noted residuals related 
to a cerebrovascular accident.  The examiner characterized 
early spinal stenosis and radiculopathy as producing moderate 
to severe functional limitation but noted the limited 
duration and frequency of radicular symptoms and no 
objectively abnormal reflexes, strength, sensation, and motor 
function attributed to the service-connected lower spine 
disability.   

On reexamination in May 2000, he related essentially the same 
history of flare-ups but mentioned more persistent pain.  He 
had slightly greater limited range of motion, with forward 
flexion to approximately 60 degrees and lateral bending to 15 
degrees, but he had no limitation of function in walking in 
the examination area, or sitting or using stairs according to 
his history.  Once again the examiner noted stroke-related 
residuals and no need of brace or a stimulation unit related 
to the low back disability.  Straight leg arising for 
radicular pain was negative, but there was back pain with 
maneuvering of the right leg.  The examiner reported 
degenerative joint disease of the lumbosacral spine and that 
spinal stenosis or herniated nucleus pulposus could not be 
excluded radiographically.  

Based upon the objective manifestations, the Board concludes 
that the veteran's presentation, overall, reflects no more 
than moderate IVDS during this period, as the 20 percent 
evaluation was more nearly approximated in the objectively 
confirmed manifestations.  Based upon the veteran's 
consistent description of flare-ups and radicular 
manifestations, the Board concludes that the disability was 
characterized by recurring, albeit infrequent attacks with 
complete relief.  Furthermore, the rating schemes for 
limitation of motion and lumbosacral strain provided a 
maximum 40 percent evaluation, and there is little 
appreciable objective evidence of additional functional 
impairment to more nearly approximate severe disability under 
either alternative rating scheme.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295.  Thus, on a facts found basis, 
the Board will sustain the 20 percent evaluation for this 
portion of the initial rating period.

Applying the applicable spine criteria and the revised rating 
scheme for IVDS to the findings on the examinations beginning 
in February 2003, it is the Board's opinion that the record 
supports a 40 percent evaluation from February 4, 2003.  From 
the standpoint of the IVDS criteria, there is no report of 
incapacitating episodes as defined in the regulation.  That 
is, episodes of acute manifestations treated with physician-
prescribed bed rest and treatment.  He described flare-ups 
and from his description the examiner characterized the 
neurological symptoms as intermittent and mild that had not 
significantly changed over many years.  Again on 
reexamination in July 2005, he reported a need to sit and 
rest during flare-ups that he reported were now on a more 
frequent basis.  However, the regulation clearly defines 
incapacitating episode as requiring physician ordered bed 
rest and treatment.  The record does not show that, and the 
veteran does not assert that he was prescribed bed rest (RO 
hearing T-2-7, Board hearing T 5- 12).

Thus, the evaluation turns to the orthopedic and neurologic 
manifestations, which are to be separately rated and combined 
with all other disability ratings.  The record shows the low 
back disability is the only service-connected disability.  
The 40 percent evaluation is initially based on the reported 
onset of pain at 20 degrees of forward flexion, which 
establishes an appreciably advanced limitation of motion from 
prior examinations.  Furthermore, painful motion of a major 
joint or joint groups is limited motion even though a range 
of motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).  The diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The persistence of 
painful motion is also established in contemporaneous private 
treatment records and VA outpatient reports in May 2003 and 
September 2004.  As noted in the current rating scheme, 
chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so (emphasis 
added).  The neurology examination in February 2003 did not 
identify the presence of such neurologic signs.  

However from the reported manifestations in July 2005, the 
Board may reasonably conclude that the neurologic signs are 
more frequent to more nearly approximate nearly constant 
manifestations.  Indeed, the examiner identified the specific 
nerves but the deficit is not more than wholly sensory.  
Thus, accepting this assessment, the neurologic component is 
manifested at most by sensory symptoms that would not warrant 
more than a 10 percent evaluation for mild incomplete 
paralysis.  See 38 C.F.R. §§ 4.123, and 4.124a, Diagnostic 
Code 8520, providing a 10 percent evaluation for mild 
incomplete paralysis of the sciatic nerve.  See also 
38 C.F.R. § 4.124a, providing that wholly sensory involvement 
should be rated at most the moderate degree.  The Board 
accepts the examiner's report of bilateral involvement and 
will rely on the sciatic nerve distribution as it provided 
the potential for the highest rating.  The limitation of 
motion overall more nearly approximates the criteria for a 20 
percent evaluation in the current applicable rating scheme.  

Thus the combined evaluation of the orthopedic and neurologic 
manifestations under the current rating scheme for IVDS would 
be the equivalent of the 40 percent evaluation (10 percent 
for each lower extremity based on bilateral involvement and 
20 percent for orthopedic manifestations combine to 40 
percent under section 4.25), so the alternative rating scheme 
could not produce a higher overall evaluation.  The range of 
motion for the lumbar spine currently does not meet the 
criteria for more than a 20 percent evaluation based on the 
combined ranges of motion, forward flexion 50 degrees, 
extension 0 degrees, lateral flexion 20/25 degrees, and 
rotation 20/30 degrees.  The combined range of motion of 145 
degrees and forward flexion 50 degrees meet the 20 percent 
criteria for limitation of motion.  Nor is there any 
objective basis for a higher evaluation based upon additional 
functional impairment from increased pain, incoordination or 
weakness with repetitive range of motion.   The 40 percent 
evaluation from February 2003 is more nearly approximated 
based on the record of orthopedic and neurologic 
manifestations and as supplemented with hearing testimony.      

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the condition of the low back has 
required frequent hospitalization, or that that it markedly 
interferes with employment so as to render impractical the 
application of the regular schedular standards.  The veteran 
reported he stopped working on account of cerebrovascular 
accident residuals (Board hearing T 12), and the most recent 
VA examination found difficulty with prolonged periods of 
walking or standing but tat he would be able to sit and 
perform sedentary work.  The percentage evaluation recognizes 
a substantial impairment of the low back.  Accordingly, an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

ORDER

An initial evaluation in excess of 20 percent for a low back 
disability prior to February 4, 2003, is denied.

An initial evaluation for 40 percent for a low back 
disability is granted from February 4, 2003, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


